DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 16 and 18-26, drawn to an aerosol generating article with an incombustible wrapper for use in an aerosol generating device.
Group II, claims 17 and 30, drawn to an aerosol generating article with an incombustible wrapper and a heat source.
Group III, claim 27, drawn to an apparatus for forming an embossed wrapper.
Group IV, claim 28, drawn to a method of forming an embossed wrapper.
Group V, claim 29, drawn to a method of forming an aerosol generating article.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a textured wrapper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 02/24006 A2  SNAIDR discloses a non-combustible sidestream smoke treatment material with conventional cigarette paper (abstract).  SNAIDR further discloses (Figs. 1 and 6,  page 21, lines 13-32; page 22, lines 17-34):  An aerosol-generating article comprising an aerosol-forming substrate (54); a substantially incombustible wrapper (10, 18) circumscribing the aerosol-forming substrate (54) and comprising inner (10) and outer surfaces (18); wherein the inner surface (10) of the wrapper (10, 18) has an at least partially textured surface configured to overlap a portion of the outer surface (18) of the wrapper (10, 18) when the wrapper (10, 18) is wrapped around the aerosol-forming substrate (54).
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is drawn to an article being suitable for use with an aerosol-generating device comprising a heating element with a texture surface.  Group III is drawn to an apparatus configured to emboss.  
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a textured wrapper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 02/24006 A2 to SNAIDR included in applicant's Information Disclosure Statement dated December 11, 2020.  SNAIDR discloses a non-combustible sidestream smoke treatment material with conventional cigarette paper (abstract).  SNAIDR further discloses (Figs. 1 and 6,  page 21, lines 13-32; page 22, lines 17-34):  An aerosol-generating article comprising an aerosol-forming substrate (54); a substantially incombustible wrapper (10, 18) circumscribing the aerosol-forming substrate (54) and comprising inner (10) and outer surfaces (18); wherein the inner surface (10) of the wrapper (10, 18) has an at least partially textured surface configured to overlap a portion of the outer surface (18) of the wrapper (10, 18) when the wrapper (10, 18) is wrapped around the aerosol-forming substrate (54).
Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of a textured wrapper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 02/24006 A2 to SNAIDR included in applicant's Information Disclosure Statement dated December 11, 2020.  SNAIDR discloses a non-combustible sidestream smoke treatment material with conventional cigarette paper (abstract).  SNAIDR further discloses (Figs. 1 and 6,  page 21, lines 13-32; page 22, lines 17-34):  An aerosol-generating article comprising an aerosol-forming substrate (54); a substantially incombustible wrapper (10, 18) circumscribing the aerosol-forming substrate (54) and comprising inner (10) and outer surfaces (18); wherein the inner surface (10) of the wrapper (10, 18) has an at least partially textured surface configured to overlap a portion of the outer surface (18) of the wrapper (10, 18) when the wrapper (10, 18) is wrapped around the aerosol-forming substrate (54).

Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is drawn to an aerosol generating article with an incombustible wrapper and a heat source.  Group III is drawn to an apparatus configured to emboss.  
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a textured wrapper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 02/24006 A2 to SNAIDR included in applicant's Information Disclosure Statement dated December 11, 2020.  SNAIDR discloses a non-combustible sidestream smoke treatment material with conventional cigarette paper (abstract).  SNAIDR further discloses (Figs. 1 and 6,  page 21, lines 13-32; page 22, lines 17-34):  An aerosol-generating article comprising an aerosol-forming substrate (54); a substantially incombustible wrapper (10, 18) circumscribing the aerosol-forming substrate (54) and comprising inner (10) and outer surfaces (18); wherein the inner surface (10) of the wrapper (10, 18) has an at least partially textured surface configured to overlap a portion of the outer surface (18) of the wrapper (10, 18) when the wrapper (10, 18) is wrapped around the aerosol-forming substrate (54).
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a textured wrapper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 02/24006 A2 to SNAIDR included in applicant's Information Disclosure Statement dated December 11, 2020.  SNAIDR discloses a non-combustible sidestream smoke treatment material with conventional cigarette paper (abstract).  SNAIDR further discloses (Figs. 1 and 6,  page 21, lines 13-32; page 22, lines 17-34):  An aerosol-generating article comprising an aerosol-forming substrate (54); a substantially incombustible wrapper (10, 18) circumscribing the aerosol-forming substrate (54) and comprising inner (10) and outer surfaces (18); wherein the inner surface (10) of the wrapper (10, 18) has an at least partially textured surface configured to overlap a portion of the outer surface (18) of the wrapper (10, 18) when the wrapper (10, 18) is wrapped around the aerosol-forming substrate (54).

Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is drawn to an apparatus configured to emboss.  Group IV is drawn to a method of forming an embossed wrapper.
Groups III and V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is drawn to an apparatus configured to emboss.  Group IV is drawn a method of forming an aerosol generating article.

Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of embossing a wrapper, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20130139837 A1 (hereinafter KALJURA).  KALJURA discloses an embossing apparatus for applying an embossing pattern to a wrapper for a smoking article (abstract).  KALJURA discloses an embossing roller (Fig. 5a, ¶44-¶45).  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726